Citation Nr: 9904125	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left wrist fracture.

3.  Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


REMAND

The veteran had active military service from September 1968 
to September 1972.  

In a substantive appeal received in April 1996, the veteran 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board) at the regional office (RO).  He has not been 
afforded an opportunity for this hearing.

It has been reported that the veteran's current address is 
unknown.  However, the claims folder contains an envelope 
postmarked in May 1997, which was returned to the RO in June 
1997.  The envelope contains a notation from the postal 
service that the veteran's forwarding order had expired.  In 
the same notation the postal service reported a new address 
for the veteran.  Thereafter all correspondence continued to 
be sent to the veteran at an address different from that 
reported by the postal service.  The United States Court of 
Veterans Appeals has held that the burden is upon the 
Department of Veterans Affairs (VA) to demonstrate that 
notice was sent to the veterans last known address of record.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, this case is remanded for the following action:

The RO should afford the veteran an 
opportunity for a hearing before a member 
of the Board at the RO.  Notice of the 
hearing should be sent to the address 
reported by the postal service on the 
envelope postmarked in May 1997 and 
returned by the postal service in June 
1997.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


